ORDER
h The Office of Disciplinary Counsel (“ODC”) commenced an investigation into numerous complaints of serious professional misconduct filed against respondent. These matters involve a pattern by respondent of mishandling her client trust account, failing to provide accountings upon request, and failing to refund unearned fees. Respondent subsequently failed to cooperate with the ODC in its investigations. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Olita Magee Domingue, Louisiana Bar Roll number 29620, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Olita Magee Domingue for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Oli-ta Magee Domingue shall make restitution to her clients and/or to the Louisiana State Bar Association’s Client Assistance Fund as set forth in her request for permanent resignation.
IT IS FURTHER ORDERED that Oli-ta Magee Domingue shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which she is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which she is admitted; and shall be permanently prohibited from seeking admission to the practice, of law in any jurisdiction.
FOR THE COURT:
/s/ JOHN L. WEIMER JUSTICE, SUPREME COURT OF LOUISIANA